DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2010/0242974) in view of Pawloski (US 3,289,149), Moji (US 6,439,933), and Shi et al (CN 104218384).  
Pan shows the method for assembling an aerosol delivery device claimed including forming a cartridge with a reservoir (264) and an atomizer (265) provided in a cartridge outer body (263) for heat an aerosol precursor composition contained in the reservoir and a second connector portion (71) engaged with the outer body, a control body including a control body outer body (10) having an electrical power source and a first connector portion (17) wherein the first connector portion and the second connector portion are releasably engaged with each other, one of the first connector portion and the second connector portion comprises an extension (21), the other of the first connector portion and the second connector portions comprises a receptacle/socket (11) that receives the extension (21), and the receptacle includes two ends/terminals of the atomizer provided in the receptacle via small holes of supporting piece (268; also see para 0028). But, Pan does not explicitly shows the ends/terminals of the atomizer that engage with a detent formed on the extension (21) which further has a plurality of contact sections that forms an electrical connection, and the extension with a data contact section.  
Pawloski shows it is known to provide an extension having electrical contacts that are separated by an insulation (44) wherein Pawloski further shows such extension is engaged with electrical terminals/end (17) that is bend and engaged in a detent (110) formed on the extension. 
Moji shows an extension having electrical contacts (1, 2, 3) that are separated by an insulation (P) wherein each of the contacts is an electrical prong.
Shi shows it is known to provide a plug or an extension having a plurality of electrical contacts that further includes a data contact section that allows to transmit data. Also, see Abstract and para [0004]. 
In view of Pawloski, Moji, and Shi, it would have been obvious to one of ordinary skill in the art to adapt Pan with the terminals/ends of the atomizer that are flexible to be bent wherein such terminals are interlockingly engaged with a detent of the extension so that the terminals are effectively and securely engaged with the extension which is also known to have a plurality of contacts for electrical connections thereto as known in the art wherein the extension is further provided with a data contact section to provide data associated with the  electronic devices of Pan, which includes a CPU, to adequately operate the aerosol delivery device as known in the art.  
Claims 12, 14-18, 22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Pawloski, Moji, and Shi as applied to claims 11 and 21 above, and further in view of Worm et al (US 2015/0245658).
Pan in view of Pawloski, Moji, and Shi shows the method claimed including the cartridge and the control body being coupled or engaged to each other wherein the cartridge outer body (263) includes a base which is shown by an end portion of the cartridge outer body where the second connection portion is provided that is engaged with the control body, but Pan does not show explicitly show the coupler with a flow tube engaged with the control body outer boy. 
Worm shows a cartridge (104) engaged with a control body (102) via a coupler wherein the coupler (120) is engaged with an airflow tube (150). 
In view of Worm, it would have been obvious to one of ordinary skill in the art to adapt Pan, as modified by Pawloski, Moji, and Shi, with a flow tube that is engaged with a coupler that engages the cartridge and the control body so that the flow would allow the heated aerosol precursor composition to be effectively transported to a user as known in the art.  
With respect to claims 14, 15, 24 and 25, Worm further shows the coupler (324) that defines a pressure port that is in fluid communication with the cartridge when the cartridge and the control body are engaged via its respective connector portion. Worm also shows a pressure tube defined by the coupler with a flow sensor (108) in the control body as well as Pan showing a flow sensor (6) in the control body. 
With respect to claims 16, 17, 26 and 27, Pan shows the extension that is engaged or coupled with a receptacle/socket that is centrally disposing wherein such engaged or coupled portion would be provided with a coupler as taught by Worm. 
With respect to claims 18 and 28, Pawloski and Moji are also deemed to show the extension that comprises a tip-ring-sleeve plug as Pawloski and Moji shows the extension as a plug which would have been engaged with the coupler and the base as taught by Pan and Worm.
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Pawloski, Moji, Shi, and Worm as applied to claims 12 and 22 above, and further in view of McCoy (US 6,715,494).
Pan in view of Pawloski, Moji, Shi, and Worm shows the method claimed except for an O-ring.
McCoy shows it is known to provide an O-ring (2) for connector portions (7, 8) that are coupled together as illustrated in Figure 1.
In view of McCoy, it would have been obvious to one of ordinary skill in the art to adapt Pan, as modified by Pawloski, Moji, Shi, and Worm, with an O-ring that is provided with the coupler that engages an inner surface of the connector portion including the second connector portion or any other suitable portion to improve its sealing there between and prevent undesired smoke/aerosol leakage there through.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot in view of the new ground of rejection. 
With regard to the applicant’s arguments regarding the data connection as claimed, it is noted that such data connection associated with an electrical connection is known in the art which uses electronic devices having CPU and other electronic components as evidenced by the applied art Shi which applied in the ground of rejection.   
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/19/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761